FILED IN CO.-"-•."•JZ:




                                                                                     FILF COPY
                OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                    P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711




9/23/2015                                                      COANo. 12-14-00229-CR
GEE, BLAKE CARRINGTON             Tr. Ct. No. 241 -1861 -13                               PD-1204-15
On this day, the Appellant's Pro Se petition for discretionary review has been
dismissed as untimely filed.
                                                                              Abel Acosta, Clerk

                               12TH COURT OF APPEALS CLERK
                               CATHY LUSK
                               1517 W. FRONT, ROOM 354
                               TYLER, TX 75701
                               * DELIVERED VIA E-MAIL *